PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Canon Production Printing Holding B.V.
Application No. 17/151,861
Filed: 19 Jan 2021
For: FLATBED PRINTER AND A METHOD OF MEDIA-RELATIVE IMAGE POSITIONING FOR THE FLATBED PRINTER
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(e), filed January 26, 2022, to accept an unintentionally delayed claim under 35 U.S.C.  § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), for the benefit of priority to foreign a foreign application.

The petition under 37 CFR 1.55(e) is hereby GRANTED.

This pending nonprovisional application did not include a reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application.  Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;
(2)	A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;
(3)	The petition fee as set forth in § 1.17(m); and
(4)	A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

All of the above requirements having been satisfied, the late claim for priority under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), is accepted as being unintentionally delayed. The priority claim appears on the application data sheet filed herewith. The certified copy was received January 19, 2022. The Office acknowledges receipt of the required petition fee set forth at 37 CFR 1.17(m). Lastly, an adequate statement of unintentional delay has been submitted.

Petitioners are advised that this decision grants the petition to accept the unintentionally delayed claim for priority to the prior foreign application because the requirements of 37 CFR 1.55(e) and the formal requirements for priority (see, MPEP 213.02) have been met. This acceptance should not be construed as meaning that this application is entitled to priority to the prior-filed application. Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See, MPEP 216.

A corrected Filing Receipt is enclosed herewith.

Any inquiries directly pertaining to this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions

Enclosure:	Corrected Filing Receipt